Citation Nr: 9907542	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's claim for hypertrophic arthritis of the 
interphalangeal articulations.  

2.  Entitlement to service connection for arthritis other 
than arthritis of the interphalangeal articulations.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


REMAND

The veteran had active service from April 1950 to April 1953, 
and from July 1953 to May 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's petition to reopen the claim of service connection 
for arthritis.  The case was previously before the Board in 
August 1996, December 1996, and April 1997, when it was 
remanded for additional development.  In its April 1997 
remand the Board recharacterized the issues as those set 
forth on the initial page of this preliminary order.  The 
case was again before the Board in June 1998, when it was 
remanded for further procedural development.  

A hearing was held on February 11, 1997, in Columbia, South 
Carolina, before M. Cheek, a Member of the Board.  The 
veteran was notified by letter in February 1999 that inasmuch 
as Mr. Cheek is no longer employed at the Board, the veteran 
is entitled by law to another hearing before the Member of 
the Board who will be rendering the determination in this 
claim. 38 U.S.C.A. § 7102(b)(West 1991).  By letter received 
on March 15, 1999, the veteran indicated he wished to appear 
at another hearing before the Board at the RO.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
place the veteran's case on the docket 
for a travel Board hearing before a 
member of the Board at the RO.  

Following completion of the requested action, the case should 
be returned to the Board for further appellate review.  No 
adjudicatory action is required by the RO.  The appellant 
need take no action until he is notified.  The purpose of 
this remand is to afford the appellant due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


